Decree of the Surrogate’s Court of Suffolk county modified so as to allow the executrices the sum of $2,000 for legal services, to include the Federal transfer tax proceedings, and to allow to each executrix as commissions the sum of $1,331.47; and to allow to Robert Burnside for his services as special guardian the sum of $300; and as so modified decree affirmed, with one bill of costs to the executrices, appellants, and one bill of costs to the appellant Burnside, payable out of the estate, upon the ground that the sum of $2,000 agreed upon by the adult parties at the hearing before the Surrogate’s Court seems to us a proper sum to be allowed the executrices for their expenses for legal services, the same, however, to include the completion of the Federal transfer tax proceedings; and that we think that the appellant Burnside, as special guardian, was not derelict in duty in practically acquiescing in that agreement and not opposing it before the Surrogate’s Court, and that we consider that the sum of $300 is a proper compensation for his services as such guardian. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.